Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	DORMODY (US 20190360886 A1) describes one process for determining the value of a movement mode metric comprises: determining a mode (e.g., not moving, moving at a walking speed, moving with a vehicle, or unknown, as retrieved from an API), and defining the metric value based on the result of the determination. By way of example, a first value of the metric when the mode indicates the mobile device is not moving is higher than a second value of the metric when the mode indicates movement of the mobile device does not exceed a predefined walking speed, which is higher than a third value of the metric when the mode indicates movement of the mobile device is expected to be within a 

	DORMODY, WO 2019226225 A1, 2019-11-28, G 01 C 25/00 describes the accuracy of a computed altitude for a mobile device located in an indoor environment (e.g., a building or a vehicle) is affected by a stack/chimney effect and/or an HVAC (heating, ventilation, and air conditioning) effect of that indoor environment. The stack/chimney effect in an environment is typically characterized by an environment's leakiness, and affects a pressure profile of an environment based on a difference between temperature inside the environment and temperature outside the environment. When an HVAC effect is present in an environment, sudden and significant pushing or pulling of pressure (e.g., from a deliberate over-pressurization or under-pressurization) in the environment can occur while a similar push or pull of pressure does not occur outside the environment. As a result, an estimated altitude computed using pushed or pulled pressure values in the environment can translate to meters of measured altitude error. Knowing when an HVAC effect is present in an environment can help determine when estimated altitudes are likely to have too much error and need to be ignored or adjusted. Different approaches for detecting if a mobile device is located in an environment in which an adverse pressure variation effect (e.g., an HVAC effect) is affecting pressure measurements are described herein. The result of these approaches— e.g., a determination as to whether the mobile .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by HUMBERTO (CN 107637104 A, DATE PUBLISHED: 2018-01-26, H 04 L 67/12)
Regarding claim 1:
HUMBERTO describes a method comprising: causing, by one or more processors (page 7, fig. 2, processor), a mobile device to provide pressure data representing air pressure in a building while the mobile device is stationary (page 2-3, sensing device can be mobile as defined above (mobile equipment) or fixed, that is designed to be stationary) ; receiving, by the one or more processors (page 7, fig. 2, processor), the pressure data from the mobile device (page 2-3, sensing device can be mobile as defined above (mobile equipment) (e.g., temperature, humidity, pressure and light level), wherein the received pressure data indicates a pressure change (page 2-3, sensor is capable of measuring local conditions (e.g., ); and based on the received pressure data indicating the pressure change and representing air pressure in the building while the mobile device is stationary (page 2-3, in building with doors, opening the door or opening the lamp, or changing environmental conditions such as air conditioner), detecting, by the one or more processors, that a state of an air-conditioning system in the building has changed (page 2-3, air conditioner, physical event can be a combination of many physical events occurring over a period of time).
Regarding claim 15:
HUMBERTO describes an apparatus comprising: one or more processors (page 7, fig. 2, processor); a non-transitory computer readable medium; and program instructions stored on the non-transitory computer readable medium and executable by the one or more processors to (page 7, fig. 2, page 2-3, processor in mobile device): cause a mobile device to provide pressure data representing air pressure in a building while the mobile device is stationary (page 2-3, sensing device can be mobile as defined above (mobile equipment) or fixed, that is designed to be stationary); receive the pressure data from the mobile device, wherein the received pressure data indicates a pressure change (page 2-3, sensing device can be mobile as defined above (mobile equipment) (e.g., temperature, humidity, pressure and light level); and based on the received pressure data indicating the pressure change and air conditioner, physical event can be a combination of many physical events occurring over a period of time, sensing device can be mobile as defined above (mobile equipment) or fixed, that is designed to be stationary), detect that a state of an air-conditioning system in the building has changed (page 2-3, air conditioner, physical event can be a combination of many physical events occurring over a period of time).
Regarding claim 20:
HUMBERTO describes a non-transitory computer readable medium having stored thereon instructions executable by one or more processors to cause a mobile device or a server device to perform operations (page 7, fig. 2, processor) comprising: causing a mobile device to provide pressure data representing air pressure in a building while the mobile device is stationary (page 2-3, sensing device can be mobile as defined above (mobile equipment) or fixed, that is designed to be stationary); 
receiving the pressure data from the mobile device (page 2-3, sensing device can be mobile as defined above (mobile equipment), wherein the received pressure data indicates a pressure change (page 2-3, sensing device can be mobile as defined above (mobile equipment) (e.g., temperature, humidity, pressure and light level over time); and based on the received pressure data indicating the pressure change sensing device can be mobile as defined above (mobile equipment) or fixed, that is designed to be stationary), detecting that a state of an air- conditioning system in the building has changed (page 2-3, opening the door or opening the lamp, or changing environmental conditions such as air conditioner,  physical event can be a combination of many physical events occurring over a period of time). 

Regarding claim 2: HUMBERTO further describes detecting, by the one or more processors, that the mobile device is stationary in accordance with one or more measurements by one or more inertial sensors of the mobile device (page 2-3, movement sensing device using a sensor for detecting human or object near the sensing action of human or human), wherein causing the mobile device to provide pressure data is responsive to detecting that the mobile device is stationary (page 2-3, sensing device can be mobile as defined above (mobile equipment) or fixed, that is designed to be stationary , other types of physical
event relates to local conditions (e.g., temperature, pressure, light, or moisture level) of the detection. physical event can be a combination of many physical events occurring over a period of time.)
Regarding claim 3: HUMBERTO further describes wherein the received pressure data is based on pressure measurements, performed by the mobile device, of air pressure in the building while the mobile device is stationary (page 2-3, sensing device can be mobile as defined above (mobile equipment) or fixed, that is designed to be stationary , other types of physical event relates to local conditions (e.g., temperature, pressure, light, or moisture level) of the detection. physical event can be a combination of many physical events occurring over a period of time.)
Regarding claim 4: HUMBERTO further describes herein the received pressure data is in accordance with one or more measurements by one or more barometers of the mobile device (page 2-3, detect changing pressure over time using mobile device).
Regarding claim 5: HUMBERTO further describes applying, by the one or more processors, a pseudo-random process to determine times during which to respectively cause one or more mobile devices to provide pressure data, wherein causing the mobile device to provide pressure data is in accordance with application of the pseudo-random process (page 2-3, mobile device to detect pressure, page 8, such as sending a predetermined or random number of times.)
Regarding claim 6: HUMBERTO further describes wherein causing the mobile device to provide pressure data comprises causing the mobile device to provide pressure data for a particular time period (page 3, physical event can be , page 8, such as sending a predetermined or random number of times).
Regarding claim 7: HUMBERTO further describes wherein causing the mobile device to provide pressure data while the mobile device is stationary comprises causing the mobile device to provide pressure data outside of a crowdsourcing process (page 7, the mobile device 6 may be any direction in the space), the crowdsourcing process being configured to cause the mobile device to provide pressure data when the mobile device has been detected as moving (page 7, the mobile device 6 may be any direction in the space, physical event can be movement of the object).
Regarding claim 8: HUMBERTO further describes wherein pressure data provided during the crowdsourcing process is candidate to be used for generating  (page 3, physical event can be a combination of many physical events occurring over a period of time , page 7, the mobile device 6 may be any direction in the space) or updating of a radio map.
Regarding claim 9: HUMBERTO further describes wherein the received pressure data is associated with a particular time range during which the pressure change occurred (page 2-3, pressure physical event can be a combination of many physical events occurring over a period of time , page 7, the mobile device 6 may be any direction in the space), and wherein detecting that the state of the air-conditioning system opening the door or opening the lamp, or changing environmental conditions such as air conditioner in building for example open/close door over time, physical event can be a combination of many physical events occurring over a period of time, such as opening and the door through the door).
Regarding claim 10: HUMBERTO further describes wherein the pressure change occurring while the mobile device is stationary indicates that the pressure change occurred due to the state of the air- conditioning system changing (page 2-3, mobile device to detect pressure air conditioning over time).
Regarding claim 11: HUMBERTO further describes wherein detecting that the state of the air-conditioning system in the building has changed comprises detecting that the air-conditioning system has been switched on or switched off (page 2-3, to detect physical event like air-conditioning system at any period of time).
Regarding claim 12: HUMBERTO further describes repeatedly performing the method, by the one or more processors and with respect to one or more mobile devices in the building, to determine an operating pattern of the air-conditioning system, the operating pattern indicating (1) times associated with the air-conditioning system being on and (ii) times associated with the air-conditioning system being off (page 3, detecting human or object near 
Regarding claim 13: HUMBERTO further describes based at least on the determined operating pattern of the air-conditioning system, controlling, by the one or more processors, one or more of (1) crowdsourced collection of measurements in the building ( page 2-3, any event anywhere of the mobile device) or use of measurements collected in the building for generating or updating of a radio map.
Regarding claim 14: HUMBERTO further describes based at least on the determined operating pattern of the air-conditioning system, determining, by the one or more processors, a building type associated with the building (page 2-3, air-conditioning associate with building or house with such as opening and the door through the door).
Regarding claim 16: HUMBERTO further describes  wherein causing the mobile device to provide pressure data while the mobile device is stationary comprises causing the mobile device to provide pressure data outside of a crowdsourcing process, the crowdsourcing process being configured to cause the mobile device to provide pressure data when the mobile device has been detected as moving (page 2-3, mobile device is stationary or moving detect pressure data).
Regarding claim 17: HUMBERTO further describes wherein the pressure change occurring while the mobile device is stationary indicates that the pressure change occurred due to the state of the air- conditioning system changing (page 2-3, mobile device is stationary air- conditioning over time, page 12, any mode of operation).
Regarding claim 19: HUMBERTO further describes based at least on the determined operating pattern of the air-conditioning system, control one or more of (1) crowdsourced collection of measurements in the building or (ii) use of measurements collected in the building for generating ( page 2-3, collected measurement over time) or updating of a radio map.

Claim Objections

3.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 

The following is an examiner’s statement of reasons for allowance: prior art fail to teach:
Regarding claim 18: wherein detecting that the state of the air-conditioning system in the building has changed occurs as part of determining an operating pattern of the air-conditioning system, the operating pattern indicating (i) times associated with the air-conditioning system being on and (ii) times associated with the air-conditioning system being off.

Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
September 20, 2021